DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 48, 49, 59, 64, 61, 66, 69, 77, 62, 67, 70, 78, 71, 79, 72, 80, 73, 81, 74, 82, 75, 83, and 51-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

	Claims 48, 49, 59, 64, 61, 66, 69, 77, 62, 67, 70, 78, 71, 79, 72, 80, 73, 81, 74, 82, 75, 83, and 51-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 48 and 51-57 each recite the claim language “superficial portion” rendering the claims indefinite. The term "superficial" is a relative term, is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Because it is unknown how close to the surface the superficial region is, or how far beneath the surface the superficial region extends, the claims reciting “superficial portion” are indefinite and appropriate clarification is required.

Claims 51, 52, 56, 57, 61, 62, 66, 67, 69, 70, 74, 75, 77, 78, 82, and 83 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

	Claims 51, 52, 56, 57, 61, 62, 66, 67, 69, 70, 74, 75, 77, 78, 82, and 83 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 51, 52, 56, and 57 recite the claim language “a peak of a concentration” with respect to energy dispersive X-ray spectrometry composition measurements. X-ray spectrometry produces a data field that is often displayed in graphical form and the presence of an element in the X-ray spectra is often referred to as “a peak”. This claim language renders the claims indefinite because it is unclear if merely “a peak” is necessary (i.e. the presence of a peak that is not necessarily the maximum concentration in a depth profile), or if instead, a maximum (equivalent in some contexts to a “peak”) concentration measured by an XPS depth profile from the surface of the active material to the center of the core.
	Claims 61, 66, 69, 77 (dependent from Claim 51); Claims 62, 67, 70, and 78 (dependent from Claim 52); Claims 74, 82  (dependent from Claim 56); and 75, 83 (dependent from Claim 57) fail to remedy the 112(b) deficiencies of their respective parent claims and are accordingly rejected under 35 U.S.C. 112(b) as indefinite.
Claims 53-67, 71, 72, 73, 74, 75, 79, 80, 81, 82, and 83 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

	Claims 53-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 53-67 each recite language with respect to certain elemental content within the active material, recited as a range of atomic% measured with X-ray photoelectron spectroscopy (“XPS”). This claim language renders the claims indefinite because as currently written, the claims do not specify where the XPS measurement was taken within the sample. Accordingly, it is not clear if the XPS atomic% range claimed is with respect to the active material as a whole, the surface of the active material, the core of the active material, or some other region beneath the surface of the active material. Appropriate clarification in the claim language is respectfully required.
	Claims 71, 72, 73, 74, 75, 79, 80, 81, 82, and 83 depend from one of Claims 53-67 and fail to remedy the 35 U.S.C. 112(b) deficiencies of their respective parent claim and are accordingly indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 48-83 are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0006032 to Paulsen et al. in view of US2012/0034516 to Koo et al.

	Claims 48-83 are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0006032 to Paulsen et al. (“PAULSEN”) in view of US2012/0034516 to Koo et al. (“KOO”).
	US2016/0006032 to Paulsen et al. (“PAULSEN”) discloses a lithium ion secondary battery positive electrode active material comprising lithium cobalt oxide based positive electrode active material wherein the positive electrode active material is doped with magnesium, aluminum, and may be doped with fluorine (abstract, Fig. 3, Fig. 4, N dopants may comprise F). The dopants including magnesium, aluminum, and fluorine segregate to the surface of the active material particle and examples of the concentration depth profile of magnesium and aluminum are shown in Figures 3 and 4.

    PNG
    media_image1.png
    582
    624
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    519
    593
    media_image2.png
    Greyscale
 







	Regarding Claim 48, PAULSEN discloses a lithium-ion secondary battery comprising a positive electrode, a negative electrode, an electrolyte  (para. 35, para. 98, and examples in Tables 1-4 each use an electrolyte), and an exterior body (para. 103, pouch cells are within a pouch type case), wherein the positive electrode comprises a 
	While it is the Office’s position that PAULSEN discloses that fluorine segregates to the surface of the active material as discussed above, PAULSEN recites several N dopant elements and does not explicitly recite that a maximum XPS depth profile peak of fluorine existing closer to a surface of the positive electrode active material than the maximum peak of the aluminum is. 
	US2012/0034516 to Koo et al. (“KOO”) discloses a lithium cobalt composite oxide comprising Mg, Al, and F (abstract) wherein “most of the fluorine is present on the surface of the lithium transition metal oxide” (para. 13) and “[s]uch fluorine may inhibit gas evolution due to decomposition of an electrolyte at a high voltage.” The electrode active material may accordingly be used at high voltage and comprise greater capacity (para. 12). “An amount of fluorine present on the surface of the lithium transition metal oxide may range from 50 to 99.9% of a total weight of fluorine” (para. 14) and “Preferably, a content of fluorine (present on the surface of the lithium transition metal 
	KOO also discloses that the combination of Mg and F provides particularly desirable high voltage performance improvement (“Mg reacts with fluorine to enable expression of excellent cycle life properties at high voltage (of 4.2V or more)”). KOO at para. 22.
At the time of filing it would have been obvious to one of ordinary skill in the art to have ensured the fluorine of PAULSEN was nearly entirely located at the surface of the composite oxide as taught by KOO as in the claimed structure wherein F in addition to Mg and Al are located in a superficial portion. The motivation for doing so would have been to inhibit gas evolution due to decomposition of an electrolyte at a high voltage thus improving high voltage use of the electrode active material, as expressly taught by KOO.  
	Regarding Claim 49, PAULSEN and KOO are relied upon as above with respect to the lithium-ion secondary battery according to claim 48, and PAULSEN further discloses wherein the magnesium comprises a region existing closer to a surface of the positive electrode active material than the aluminum is (as shown by Fig. 4 where the maximum Mg content is located closer to the surface than the maximum Al content and wherein the presence of Al extends deeper into the active material particle than the Mg).
	Regarding Claim 50, PAULSEN and KOO are relied upon as above with respect to the lithium-ion secondary battery according to claim 48, and PAULSEN further discloses wherein the magnesium (PAULSEN Fig. 4) and the fluorine (PAULSEN as 
	Modifying PAULSEN in view of KOO as asserted above with respect to Claim 48 results in the structure wherein fluorine (exists predominantly at the surface as taught by KOO) and magnesium (as shown by PAULSEN Fig. 4) comprise a region existing closer to a surface of the positive electrode active material than the aluminum is.
	Regarding Claim 51, PAULSEN and KOO are relied upon as above and PAULSEN further discloses a lithium-ion secondary battery comprising a positive electrode, a negative electrode, an electrolyte, and an exterior body, wherein the positive electrode comprises a positive electrode active material comprising a composite oxide containing lithium and cobalt, wherein the positive electrode active material comprises the cobalt, aluminum, magnesium, and fluorine in a superficial portion (each as discussed above), wherein a peak of a concentration of the magnesium is positioned closer to a surface of the positive electrode active material than a peak of a concentration of the aluminum is in energy dispersive X-ray spectrometry (as shown by Fig. 4 where the maximum Mg peak is closer to the surface than the maximum Al peak and where the Al extends farther beneath the surface than the Mg), wherein the negative electrode comprises a negative electrode active material, and wherein the negative electrode active material comprises a carbon-based material (Table 1, graphite anode example).
	Regarding Claim 52, PAULSEN and KOO are relied upon as above and PAULSEN further discloses a lithium-ion secondary battery comprising a positive electrode, a negative electrode, an electrolyte, and an exterior body, wherein the 
	Modifying PAULSEN in view of KOO as asserted above with respect to Claim 48 results in the claimed structure wherein a peak of a concentration of the magnesium and a peak of a concentration of the fluorine are positioned closer to a surface of the positive electrode active material than a peak of a concentration of the aluminum is in energy dispersive X-ray spectrometry (as shown by Fig. 4 with respect to the Mg and Al profiles of PAULSEN and as taught by KOO wherein F is located predominantly on the surface).
	Regarding Claim 53, PAULSEN and KOO are relied upon as above and PAULSEN further discloses a lithium-ion secondary battery comprising a positive electrode, a negative electrode, an electrolyte, and an exterior body, wherein the positive electrode comprises a positive electrode active material comprising a composite oxide containing lithium and cobalt, wherein the positive electrode active material comprises the cobalt, aluminum, magnesium, and fluorine in a superficial portion (each as discussed above including with respect to Claim 48); and wherein the negative electrode comprises a negative electrode active material, and wherein the 
	PAULSEN further teaches a Mg content that overlaps and renders obvious the claimed range of “wherein a concentration of the magnesium measured with X-ray photoelectron spectroscopy is more than or equal to 5 atomic% and less than or equal to 20 atomic% (a total amount of lithium, aluminum, cobalt, oxygen, magnesium, and fluorine is 100 atomic%).” 
	PAULSEN teaches that the magnesium to cobalt molar ratio in the active material powder comprising both the core and surface layer is preferably Mg:Co>0.004 and Al:Co>0.004 (see Claim 1, para. 13), or the molar ratios Mg:Co>0.009 and Al:Co>0.009, or each of the Mg and Ti contents in the core is less than each of the Mg and Ti contents in the surface layer (para. 20-21).
	PAULSEN para. 21 states that either one or more of the Mg:Co and Ti:Co molar ratios in the surface layer is more than 2 times, or even more than 5 times, the corresponding Mg:Co or Ti:Co molar ratios in the powder comprising core and shell.
	A molar ratio of Mg:Co > 0.009 in the active material as a whole, and a Mg:Co molar ratio in the surface layer 5 times that comprises a Mg:Co of more than 0.045. This molar ratio at the surface overlaps the claimed Mg content range of more than or equal to 5 atomic% and less than or equal to 20 atomic% rendering the claimed range obvious. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

	While PAULSEN does not expressly recite the claimed range of 5-20 atomic% Mg at the surface of the active material particle, PAULSEN discloses an overlapping range (more than 0.045 molar ratio of Mg:Co) and exemplifies Mg surface content approaching the claimed range (3 at. % Mg, PAULSEN Fig. 3-5). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). One of ordinary skill in the art would have found the claimed range obvious in view of the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
	Regarding Claim 54, PAULSEN and KOO are relied upon as above. PAULSEN as modified in view of KOO, meets each of the claimed limitations of instant Claim 54. PAULSEN discloses a lithium-ion secondary battery comprising a positive electrode, a negative electrode, an electrolyte, and an exterior body, wherein the positive electrode comprises a positive electrode active material comprising a composite oxide containing lithium and cobalt, wherein the positive electrode active material comprises the cobalt, aluminum, magnesium, and fluorine in a superficial portion (each as discussed above), wherein the magnesium comprises a region existing closer to a surface of the positive electrode active material than the aluminum is (each as discussed above where dopants Mg and Al in PAULSEN segregate to the surface and where Fig. 4 illustrates Mg closer to the surface than Al), wherein the negative electrode comprises a negative electrode active material, and wherein the negative electrode active material comprises a carbon-based material (para. 35, para. 98, Tables 1-4 such as graphite anode of Table 4).

	PAULSEN teaches that the magnesium to cobalt molar ratio in the active material powder comprising both the core and surface layer is preferably Mg:Co>0.004 and Al:Co>0.004 (see Claim 1, para. 13), or the molar ratios Mg:Co>0.009 and Al:Co>0.009, or each of the Mg and Ti contents in the core is less than each of the Mg and Ti contents in the surface layer (para. 20-21).
	PAULSEN para. 21 states that either one or more of the Mg:Co and Ti:Co molar ratios in the surface layer is more than 2 times, or even more than 5 times, the corresponding Mg:Co or Ti:Co molar ratios in the powder comprising core and shell.
	A molar ratio of Mg:Co > 0.009 in the active material as a whole, and a Mg:Co molar ratio in the surface layer 5 times that comprises a Mg:Co of more than 0.045. This molar ratio at the surface overlaps the claimed Mg content range of more than or equal to 5 atomic% and less than or equal to 20 atomic% rendering the claimed range obvious. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	Additionally, PAULSEN exemplifies a specific embodiment having a Mg content in the surface layer that is near the claimed range. Table 1 discloses atomic concentration of Mg near the surface (~7 nm sampling depth, see para. 86) of 2.1-3.6 
	While PAULSEN does not expressly recite the claimed range of 5-20 atomic% Mg at the surface of the active material particle, PAULSEN discloses an overlapping range (more than 0.045 molar ratio of Mg:Co) and exemplifies Mg surface content approaching the claimed range (3 at. % Mg, PAULSEN Fig. 3-5). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). One of ordinary skill in the art would have found the claimed range obvious in view of the teachings of PAULSEN and would have been motivated to provide a Mg content within the claimed range in order to provide a workable range of Mg in the active material of PAULSEN. Generally, differences in concentration or temperature will not support the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
	Regarding Claim 55, PAULSEN and KOO are relied upon as above and PAULSEN discloses the limitations of Claim 55, including a lithium-ion secondary battery comprising a positive electrode, a negative electrode, an electrolyte, and an exterior body, wherein the positive electrode comprises a positive electrode active material comprising a composite oxide containing lithium and cobalt, wherein the positive electrode active material comprises the cobalt, aluminum, magnesium, and fluorine in a superficial portion, wherein the magnesium and the fluorine comprise a region existing closer to a surface of the positive electrode active material than the aluminum is (each as discussed above) and further discloses wherein the negative electrode comprises a negative electrode active material, wherein the negative electrode active material comprises a carbon-based material (para. 35, para. 98, Tables 1-4 such as graphite anode of Table 4).
	PAULSEN further teaches a Mg content that overlaps and renders obvious the claimed range of “wherein a concentration of the magnesium measured with X-ray photoelectron spectroscopy is more than or equal to 5 atomic% and less than or equal to 20 atomic% (a total amount of lithium, aluminum, cobalt, oxygen, magnesium, and fluorine is 100 atomic%).” 

	PAULSEN para. 21 states that either one or more of the Mg:Co and Ti:Co molar ratios in the surface layer is more than 2 times, or even more than 5 times, the corresponding Mg:Co or Ti:Co molar ratios in the powder comprising core and shell.
	A molar ratio of Mg:Co > 0.009 in the active material as a whole, and a Mg:Co molar ratio in the surface layer 5 times that comprises a Mg:Co of more than 0.045. This molar ratio at the surface overlaps the claimed Mg content range of more than or equal to 5 atomic% and less than or equal to 20 atomic% rendering the claimed range obvious. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	Additionally, PAULSEN exemplifies a specific embodiment having a Mg content in the surface layer that is near the claimed range. Table 1 discloses atomic concentration of Mg near the surface (~7 nm sampling depth, see para. 86) of 2.1-3.6 at.%. Figure 4 illustrates a Mg depth profile measured by XPS wherein at the surface, the molar ratio of Mg:Co is about 30%. Converting to atomic percent yields a surface Mg content of about 3 at.% (based on a surface Co at.% of ~10 at.% from Fig. 5 from acquired from the same sample as Fig. 4), consistent with the measurements of Table 1.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). One of ordinary skill in the art would have found the claimed range obvious in view of the teachings of PAULSEN and would have been motivated to provide a Mg content within the claimed range in order to provide a workable range of Mg in the active material of PAULSEN. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding Claim 56, PAULSEN and KOO are relied upon as above and PAULSEN further discloses the limitations of Claim 56 including a lithium-ion secondary battery comprising a positive electrode, a negative electrode, an electrolyte, and an exterior body, wherein the positive electrode comprises a positive electrode active material comprising a composite oxide containing lithium and cobalt, wherein the positive electrode active material comprises the cobalt, aluminum, magnesium, and fluorine in a superficial portion, wherein a peak of a concentration of the magnesium is positioned closer to a surface of the positive electrode active material than a peak of a concentration of the aluminum is in energy dispersive X-ray spectrometry (each as discussed above), wherein the negative electrode comprises a negative electrode active material, and wherein the negative electrode active material comprises a carbon-based material (para. 35, para. 98, Tables 1-4 such as graphite anode of Table 4).
	PAULSEN further teaches a Mg content that overlaps and renders obvious the claimed range of “wherein a concentration of the magnesium measured with X-ray photoelectron spectroscopy is more than or equal to 5 atomic% and less than or equal to 20 atomic% (a total amount of lithium, aluminum, cobalt, oxygen, magnesium, and fluorine is 100 atomic%).” 
	PAULSEN teaches that the magnesium to cobalt molar ratio in the active material powder comprising both the core and surface layer is preferably Mg:Co>0.004 and Al:Co>0.004 (see Claim 1, para. 13), or the molar ratios Mg:Co>0.009 and Al:Co>0.009, or each of the Mg and Ti contents in the core is less than each of the Mg and Ti contents in the surface layer (para. 20-21).

	A molar ratio of Mg:Co > 0.009 in the active material as a whole, and a Mg:Co molar ratio in the surface layer 5 times that comprises a Mg:Co of more than 0.045. This molar ratio at the surface overlaps the claimed Mg content range of more than or equal to 5 atomic% and less than or equal to 20 atomic% rendering the claimed range obvious. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	Additionally, PAULSEN exemplifies a specific embodiment having a Mg content in the surface layer that is near the claimed range. Table 1 discloses atomic concentration of Mg near the surface (~7 nm sampling depth, see para. 86) of 2.1-3.6 at.%. Figure 4 illustrates a Mg depth profile measured by XPS wherein at the surface, the molar ratio of Mg:Co is about 30%. Converting to atomic percent yields a surface Mg content of about 3 at.% (based on a surface Co at.% of ~10 at.% from Fig. 5 from acquired from the same sample as Fig. 4), consistent with the measurements of Table 1.
	While PAULSEN does not expressly recite the claimed range of 5-20 atomic% Mg at the surface of the active material particle, PAULSEN discloses an overlapping range (more than 0.045 molar ratio of Mg:Co) and exemplifies Mg surface content approaching the claimed range (3 at. % Mg, PAULSEN Fig. 3-5). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). One of ordinary skill in the art would have found the claimed range obvious in view of the teachings of PAULSEN and would have been motivated to provide a Mg content within the claimed range in order to provide a workable range of Mg in the active material of PAULSEN. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
	Regarding Claim 57, PAULSEN and KOO are relied upon as above and PAULSEN further discloses the limitations of Claim 57, including a lithium-ion secondary battery comprising a positive electrode, a negative electrode, an electrolyte, and an exterior body, wherein the positive electrode comprises a positive electrode active material comprising a composite oxide containing lithium and cobalt, wherein the 
	PAULSEN further teaches a Mg content that overlaps and renders obvious the claimed range of “wherein a concentration of the magnesium measured with X-ray photoelectron spectroscopy is more than or equal to 5 atomic% and less than or equal to 20 atomic% (a total amount of lithium, aluminum, cobalt, oxygen, magnesium, and fluorine is 100 atomic%).” 
	PAULSEN teaches that the magnesium to cobalt molar ratio in the active material powder comprising both the core and surface layer is preferably Mg:Co>0.004 and Al:Co>0.004 (see Claim 1, para. 13), or the molar ratios Mg:Co>0.009 and Al:Co>0.009, or each of the Mg and Ti contents in the core is less than each of the Mg and Ti contents in the surface layer (para. 20-21).
	PAULSEN para. 21 states that either one or more of the Mg:Co and Ti:Co molar ratios in the surface layer is more than 2 times, or even more than 5 times, the corresponding Mg:Co or Ti:Co molar ratios in the powder comprising core and shell.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	Additionally, PAULSEN exemplifies a specific embodiment having a Mg content in the surface layer that is near the claimed range. Table 1 discloses atomic concentration of Mg near the surface (~7 nm sampling depth, see para. 86) of 2.1-3.6 at.%. Figure 4 illustrates a Mg depth profile measured by XPS wherein at the surface, the molar ratio of Mg:Co is about 30%. Converting to atomic percent yields a surface Mg content of about 3 at.% (based on a surface Co at.% of ~10 at.% from Fig. 5 from acquired from the same sample as Fig. 4), consistent with the measurements of Table 1.
	While PAULSEN does not expressly recite the claimed range of 5-20 atomic% Mg at the surface of the active material particle, PAULSEN discloses an overlapping range (more than 0.045 molar ratio of Mg:Co) and exemplifies Mg surface content approaching the claimed range (3 at. % Mg, PAULSEN Fig. 3-5). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). One of ordinary skill in the art would have found the claimed range obvious in view of the teachings of PAULSEN and would have been motivated to provide a Mg content within the claimed range in order to provide a workable range of Mg in the active material of PAULSEN. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
	Regarding Claims 58-62, PAULSEN and KOO are relied upon as above. PAULSEN is silent with respect to a concentration of the fluorine measured with X-ray photoelectron spectroscopy is more than or equal to 3.5 atomic% and less than or equal to 14 atomic% (a total amount of lithium, aluminum, cobalt, oxygen, magnesium, and fluorine is 100 atomic%).
	KOO discloses a lithium cobalt composite oxide comprising Mg, Al, and F (abstract) wherein “most of the fluorine is present on the surface of the lithium transition metal oxide” (para. 13) and “[s]uch fluorine may inhibit gas evolution due to 
	KOO also discloses that the combination of Mg and F provides particularly desirable high voltage performance improvement (“Mg reacts with fluorine to enable expression of excellent cycle life properties at high voltage (of 4.2V or more)”). KOO at para. 22.
	Converting 10 wt.% or less to atomic % of the total lithium transition metal oxide results in an atomic % range of approximately 34 atomic% or less which overlaps the claimed range of 3.5 to 14 atomic%. At the time of filing it would have been obvious to one of ordinary skill in the art to have modified the content of F in PAULSEN to comprise an amount within the claimed range as taught by KOO. The motivation for doing so would have been to use an amount of F that inhibits gas generation and improves cycling performance at high voltage as taught by KOO. This would result in the claimed invention wherein a concentration of the fluorine measured with X-ray photoelectron spectroscopy is more than or equal to 3.5 atomic% and less than or equal to 14 atomic% (a total amount of lithium, aluminum, cobalt, oxygen, magnesium, and fluorine is 100 atomic%).
	Regarding Claims 63-67, PAULSEN and KOO are relied upon as above and PAULSEN further discloses wherein a concentration of the aluminum measured with X-
	Regarding Claims 68-83, PAULSEN and KOO are relied upon as above and PAULSEN further discloses wherein the carbon-based material is graphite, and the electrolyte comprises LiPF6. PAULSEN Table 1 discloses examples comprising a graphite anode and an electrolyte comprising LiPF6 salt (also see para. 35, para. 103).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 48-83 re provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of copending Application No. 16/940,890.

Claims 48-83 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of copending Application No. 16/940,890 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a lithium ion secondary battery comprising a positive electrode wherein the positive electrode comprises a positive electrode active material and the positive electrode active material comprises a .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 48-83 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-53 of copending Application No. 16/901,118.

Claims 48-83 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-53 of copending Application No. 16/901,118 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a lithium ion secondary battery comprising a positive electrode wherein the positive electrode comprises a positive electrode active material and the positive electrode active material comprises a .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2004/0229123 to Takahashi et al. 
US2015/0380722 to Blangero et al. discloses Mg surface enrichment of a lithium metal oxide active material wherein the Mg comprises a surface content of 5.5 at.% in one embodiment (abstract, Fig. 8).
US2016/0268601 to Paulsen Blangero and Choi discloses Mg surface enrichment of a lithium metal oxide active material wherein the Mg comprises a surface content of 5.5 at.% in one embodiment (abstract, Fig. 8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704.  The examiner can normally be reached on Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729